Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 13, 17 have been canceled. claims 21 and 22 have been added. Claims 1-12, 14-16, 18-22 are pending. 
Claim objections
1. OK
2. The recombinant adenoviral vector of claim 1, wherein the nucleic acid sequence encoding IFN is codon-optimized for expression in bacteria. 
3. The recombinant adenoviral vector of claim 2, wherein the bacteria is E. coli. 
4. The recombinant adenoviral vector of claim 1, wherein the nucleic acid sequence encoding a SOCS1 protein is codon-optimized for expression in bacteria. 
5. The recombinant adenoviral vector of claim 4, wherein the bacteria is E. coli. 
6. The recombinant adenoviral vector of claim 1, wherein the nucleic acid sequence encoding the SOCS1 protein operably linked to the porcine EF1α promoter is 3’ to the nucleic acid sequence encoding IFN. 
7. The recombinant adenoviral vector of claim 1, wherein the genome of the adenovirus comprises the nucleic acid sequence of SEQ ID NO: 6. 
8. The recombinant adenoviral vector of claim 1, wherein the nucleic acid sequence encoding IFN comprises the nucleic acid sequence of SEQ ID NO: 1, the nucleic acid sequence encoding SOCS1 comprises the nucleic acid sequence of SEQ ID NO: 4, and the EF1α promoter comprises the nucleic acid sequence of SEQ ID NO: 5. 
9. OK
10. The recombinant adenoviral vector of claim 9, wherein the host cell is a bacteria. 
11. The recombinant adenoviral vector of claim 10, wherein the bacteria is E. coli. 
12. OK
13. Canceled
14. A method of producing IFN in a swine, the method comprising: introducing the adenovirus of claim 13 into the swine such that IFN is produced in the swine. 
15. OK
16. The method of claim 14, wherein the adenovirus is introduced in a veterinary or pharmaceutically acceptable carrier. 
17. Canceled
18. A method of producing IFN in tissue culture, the method comprising: introducing the adenovirus of claim 13 into cells in culture such that the IFN is produced. 
19. OK
20. An immunomodulatory composition comprising the adenovirus of claim 13 in a veterinary or pharmaceutically acceptable carrier. 
21. Cancel
22. OK
Election/Restrictions
Applicants elected Group I, claims 1-13, with traverse in the reply filed on 9-18-21 is acknowledged. The restriction requirement was withdrawn. 
Claim Rejections - 35 USC § 112
Enablement
The rejection of claims 14-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendment which limits claim 14 to swine. 
Indefiniteness
Withdrawn rejection 
The rejection regarding the metes and bounds of an adenovirus tripartite sequence in claim 1 has been withdrawn because the concept has been deleted. 
New rejections 
New claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of an Ad5 tripartite sequence in claim 1 are unclear. The specification teaches SEQ ID NO: 1 is an adenovirus Ad5 tripartite sequence, but the specification does not define the structures/functions that define any adenovirus tripartite sequence. Logan (PNAS, 1984, Vol. 81, pg 3655-3659) describes an Ad5 tripartite sequence but does not define the structures/functions that define any adenovirus tripartite sequence. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phrase “said fourth and fifth nucleic acid sequences” in claim 6 lacks antecedent basis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The art at the time of filing did not teach or suggest an adenovirus encoding INF and a nucleic acid sequence encoding SOSC1 operably linked to a porcine EF1α promoter. 

Conclusion
Claims 1, 9, 12, 15, 19, 22 are allowed. Claims 6 and 21 are rejected. Claims 2-8, 10, 11, 14, 16, 18, 20 are objected to. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632